Name: Council Regulation (EEC) No 1072/82 of 4 May 1982 extending the provisional anti-dumping duty on mechanical wrist-watches originating in the USSR
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 5 . 82 Official Journal of the European Communities No L 125/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1072/82 of 4 May 1982 extending the provisional anti-dumping duty on mechanical wrist-watches originating in the USSR THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the exporter concerned, pursuant to a notice of intention from the Commission, has agreed to an extension of the provisional duty, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on mechanical wrist-watches originating in the USSR, imposed by Regulation (EEC) No 84/82, is hereby extended for a period not exceeding two months . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas, by Regulation (EEC) No 84/82 (2), the Commission imposed a provisional anti-dumping duty on mechanical wrist-watches originating in the USSR ; Whereas the examination of the facts is not yet complete ; whereas, in particular, further consideration needs to be given to the arguments presented by the two principal interested parties, following the imposi ­ tion of the above duty, concerning the calculation of normal value and the extent of injury ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Without prejudice to Article 11 of Regulation (EEC) No 3017/79 and to any other decision taken by the Council , it shall apply until the entry into force of an act of the Council adopting definitive measures or, at the latest, until the expiry of a period of two months beginning on 16 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 May 1982. For the Council The President M. EYSKENS (') OJ No L 339, 31 . 12 . 1979, p . 1 .I1) OJ No L 11 , 16 . 1 . 1982, p . 14.